Jackson, C. J.
1. Equity has jurisdiction concurmntly with law in all cases of fraud; and courts of equity mo.re readily raise and act upon a presumption of fraud than courts of law, from facts pointing thereto. In this case rank fraud is admitted by the demurrer, covered up by three or four different claimants to the property, and it is quite difficult to determine against whom to proceed as the real owner. Code, §3172; 2 Ga., 304, 31 Id., 150.
2. In case of circuity of actions and multiplicity of suits, where there are assets to be administered and disposed of among creditors, equity has jurisdiction; and it will entertain a bill to avoid a multitude of suits by establishing a right in favor of or against several persons which is likely to be the subject of legal controversy, or in similar cases. Although such a bill generally is filed to establish a right to property for which continuous suits are brought|or threatened, yet it is applicable to such a contention over the only fund available. Code §3233 2; 55 Ga., 546.
3. A court of equity may appoint a receiver to take possession of and hold, subject to the direction of the court, any assets charged with the payment of debts, where there is manifest danger of loss or destruction, or material injury to those interested, or where any fund or property may be in litigation and the rights of either or both parties cannot otherwise be fully protected. Code, §§3149, 274.
4. A bill alleged as follows : Complainants are laborers, and have claims for various sums due them for labor connected with a show. Defendants conspired together to cheat them out of their wages, and, with that view, carried the property to the edge of the Georgia line, and discharged complainants without money. Defendants are nonresidents and insolvent. They include the head of the show, his wife and others who claim an interest in or ownership of the property. Complainants have attached it at law, some in a justice’s and some in *222the Superior Court, but were compelled to go security for each other, and the bonds may be held insufficient and the attachments dismissed. Some of them have laborers’ liens foreclosed and havo levied them. These creditors number all together*about thirty-six. They fear that the property may be carried beyond-the State and lost to them. Claims to a portion of the property attached have been put in by the wife of the leading defendant, and thus there are numerous attachments, levies and claims:
McCutchen & Shumate; S. P. Maddox; McCaney & Walker, for plaintiffs in error.
W. K. Moore; T. R. Jones; W. C. Glenn; B. Z. Herndon, for defendants.
Held, that the complainants have no complete remedy at law, and equity will grant them relief.
5. This case does notTall within the ruling in Cubbedge &'Hazlehurst vs. Adams, 42 Ga., 124, on the ground that complainants $re not judgment creditors and cannot invoke injunction and the appointment of a receiver. They have general laborers’ liens on all the property, and some of them have-levied.
(a) Creditors’ bills may be filed at the instance of any creditor, the privilege being extended to all to appear and become parties in a reasonable time, and the rights of creditors are to be favored by the courts and every remedy and facility afforded them to detect, defeat and annul any effort to defraud them of their just rights. Code, §§ 3148, 1945.
Judgment affirmed.